Citation Nr: 0008142	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis, bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

It is noted that the veteran had also perfected an appeal on 
the issue of entitlement to service connection for arthritis, 
lumbar spine.  However, this issue was withdrawn by the 
veteran at his September 1998 personal hearing.  See 38 
C.F.R. § 20.204 (1999).  Accordingly, this issue is no longer 
before the Board for appellate consideration.


FINDINGS OF FACT

1. In November 1951, the Board found that the veteran was not 
entitled to service connection for arthritis, variously 
classified.

2. The additional evidence submitted to reopen the veteran's 
claim of service connection for arthritis, bilateral 
knees, bears directly and substantially upon the specific 
matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3. Prior to service the veteran contracted gonorrhea with 
sequelae, including swelling of the right knee and ankle.

4. The veteran's service medical records are negative for 
complaints or findings referable to knee problems or 
arthritis, and the veteran testified in September 1998 
that he had no problems with his knees during service.

5. The veteran was released from military service in January 
1946; he was seen in September 1946 for symptoms which 
were most likely diagnostic of septic arthritis due to 
gonococcal origin.

6. X-rays of the veteran's knees taken in February 1947 and 
again in July 1951 were negative for evidence of 
arthritis.

7. The septic arthritis which was manifested within one year 
of the veteran's release from service resulted from pre-
service or post-service gonorrhea and is not shown to be 
related to the degenerative arthritis which was first 
identified many years after the veteran's release from 
service.


CONCLUSIONS OF LAW

1. The Board decision dated in November 1951 denying the 
claim of entitlement to service connection for arthritis, 
variously classified, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2. New and material evidence has been received, and the claim 
of entitlement to service connection for arthritis, 
bilateral knees, is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3. The veteran's claim of entitlement to service connection 
for arthritis, bilateral knees, is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4. The veteran's arthritis, bilateral knees, was not incurred 
in or aggravated by service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations.  In general, under pertinent 
law and VA regulations, service connection requires evidence 
that a disease or disorder was incurred in or aggravated by 
service or that the disease or disorder is otherwise 
attributable to service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  If arthritis becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disease which is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

With respect to presumptive service connection, 38 C.F.R. 
§ 3.307(b) provides that the diseases listed in 38 C.F.R. 
§ 3.309(a) will be accepted as chronic, even though diagnosed 
as acute because of insidious inception and chronic 
development, except where they result from intercurrent 
causes or where a disease is the result of a complication of 
some other condition not related to service.  38 C.F.R. 
§ 3.307(b).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of  intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The veteran has petitioned to reopen a previously denied 
claim of service connection for arthritis, bilateral knees.  
Because the veteran's claim of entitlement to service 
connection for arthritis, variously classified, was 
previously denied by the November 1951 Board decision, it can 
only be reopened by the presentation of "new and material 
evidence."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1999), Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  The law provides that the submission of new and 
material evidence is a jurisdictional prerequisite to the 
Board's review of a previously denied and final claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim is the November 1951 Board 
decision.  Therefore, the Board must review, in light of the 
applicable law and regulations regarding finality, the 
additional evidence submitted since the previous decision 
disallowing the veteran's claim in November 1951.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), by the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well-groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating the claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. West, 
12 Vet. App. 203 (1999).

In determining the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  This presumption of credibility is 
accorded solely for the purpose of determining whether the 
case should be reopened.  If the evidence is found to be new 
and material and the case is reopened, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows the reopening, the Board, 
having accepted provisionally for reopening purposes the 
credibility of the new evidence, then must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old.  
Justus, 3 Vet. App. at 512-513.


Factual Background.  The evidence of record at the time of 
the Board's November 1951 decision is as follows:

The veteran's June 1942 induction examination report and his 
January 1946 report of separation examination reflect that he 
had no musculoskeletal defects.  Similarly, his service 
medical records do not refer to musculoskeletal complaints or 
treatment.

M. S. Sargent, M.D., reported that he saw the veteran on 
September 22nd , 23rd, 25th, and 28th, in 1946 for pain, 
swelling, tenderness, and inflammation of the right ankle and 
right knee.  The veteran's tonsils were disease and an 
operation was advised.  Pus was present in the prostate and 
urine.  Prostate massage was given.  A history of old 
gonorrhea was noted.

On September 30, 1946, the veteran was examined by a VA 
physician in connection with the veteran's application for 
hospital treatment.  The veteran's symptoms were painful and 
swollen right knee and right ankle.  The examiner was unable 
to make a definite diagnosis but suspected acute rheumatic 
fever.  The veteran was admitted to the hospital on September 
30, 1946, and remained hospitalized until October 25, 1946.  
The hospitalization records note that the veteran had been 
well until 2 weeks prior to admission when he sprained his 
right ankle.  Three days later he noted pain and swelling of 
his right ankle.  A private doctor treated him with 
penicillin and sulfadiazine during which time there was a 
flare-up in the right knee with similar symptoms.  The ankle 
cleared somewhat but the symptoms persisted in the knee.  The 
veteran had had no similar episodes previously.  He had had 
gonorrhea 10 years previously, treated with irrigation.  
Examination revealed that the right ankle and right knee were 
warm, swollen, and tender.  There was pain on motion and 
weight-bearing.  The initial impression was arthritis of 
unknown etiology.  X-rays of the right knee revealed changes 
at the posterior aspect of the proximal end of the tibia.  
Acute arthritis, improved, was the final diagnosis given when 
he was discharged on October 25, 1946.

The veteran was next seen at the Rees-Stealy Clinic on 
several occasions in October and November 1946.  W.J. Tighe, 
M.D., in a July 1948 letter, noted that the veteran reported 
that about ten years previously he had had great swelling of 
the right knee and moderate swelling of the right ankle 
accompanied by urethral discharge which was reported as being 
positive for gonorrhea.  Physical examination on October 29, 
1946, revealed that the prostate was enlarged and that there 
was swelling and erythema of the right knee and ankle with 
tenderness over the medial side of the inferior knee.  The 
prostatic secretion showed three plus pus.  X-rays of the 
right knee and ankle revealed diffused swelling of the soft 
tissue about the ankle joint and a rather spotty osteoporosis 
which was most marked in the malleoli and in the posterior 
medial aspect of the astragalus.  Localized osteoporosis was 
observed also in the subchondral bone along the anterior 
aspect of the medial condyle of the femur and along the 
tibia.  There appeared to be some atrophy rather than 
swelling of the soft tissues about the knee.  The observed 
changes in the ankle were thought to be those of a 
periarticular inflammatory process.  The same was true of the 
knee except that there did not seem to be the same amount of 
swelling in the soft tissue.  When the veteran was again seen 
on November 8, 1946, three plus pus cells were present in his 
prostatic secretion.  He received further prostatic massage 
on the 12th , the 19th, and the 26th, when three plus pus was 
also found in the prostatic fluid.

Upon VA examination in February 1947, the veteran complained 
of weakness of the knees with alternate swelling of the left 
and right knee.  Physical examination revealed articular 
rheumatism of the lumbar spine, left foot, and knees.  It was 
noted that the knees showed crepitus and limitation of 
motion.  The diagnoses included symptomatic residuals of 
recent acute arthritis.  X-ray examination demonstrated that 
the bones and joints and joint spaces of the knees did not 
show any arthritic changes.

In a decision dated in March 1947, the RO denied the 
veteran's claim of service connection for calcification right 
lateral ligament, spine, and acute arthritis as not 
demonstrated in service.  The RO notified the veteran of this 
decision and of his appellate rights.  A notice of 
disagreement was not received.

E. Leavenworth, M.D., reported that he saw the veteran in 
September and October 1947 for complaints of pain in the 
right heel after 10 hours on feet.  The veteran gave a 
history of arthritis 10 years ago and acute rheumatism one 
year ago.

In a May 1948 statement, the veteran claimed that he incurred 
an arthritic condition involving his legs while in service 
and, inasmuch as this condition was diagnosed within a year 
of the date of his discharge, requested reconsideration of 
his claim for service connection for this disorder.  

In a statement dated in May 1951, E. Singleton, M.D., 
reported that he first examined the veteran in February 1949 
for transitory joint pains involving chiefly the knees.  The 
veteran was subsequently seen in 1949 in March, May, July and 
August.  When seen in August 1949, both knees were massively 
swollen and demonstrated increased surface temperature.  Dr. 
Singleton reported that there was definite bony disturbances 
on X-rays in both knee joints.  In 1950, eight courses of 
pregnenolone were given.  In 1951, two courses of Cortonon 
were administered.  The diagnosis was chronic infectious 
arthritis with subsequent sequelae.

The veteran was accorded a VA examination in July 1951 for 
disability evaluation purposes.  The examination report 
reflects that the veteran's complaints included bilateral 
knee pain and swelling.  Musculoskeletal examination of the 
knees revealed that knee joint movements were complete.  X-
ray examination of the knees revealed that the bones and 
joints were intact without evidence of arthritic change.  The 
examination report included no diagnoses with respect to the 
veteran's knees.

By a November 1951 decision, the Board concluded that service 
connection for arthritis, variously classified, was not 
warranted.  The Board noted that the evidence showed that, 
prior to service, the veteran contracted gonorrhea with 
sequelae, including swelling of the right knee and ankle and 
urethral discharge; there were no pertinent findings or 
treatment during service; and the veteran was treated for an 
acute flare up of his old symptoms approximately eight months 
after discharge from service.  The benefit sought on appeal 
was denied.

Evidence submitted since the November 1951 Board decision is 
as follows:

A January 1997 report of X-ray examination of the knees 
reflects joint space narrowing and subchondral sclerosis; 
marginal osteophytes deformed all three compartments of the 
knee.  The impression was moderate to severe tricompartmental 
osteoarthritis.

An undated statement from C. Lin, M.D., stated that the 
veteran had septic arthritis in the 1940's which invaded his 
left knee and he subsequently underwent left medial meniscus 
removal in the early 1950's.  Dr. Lin also stated that, in 
the interval, the veteran had military service during World 
War II "which might conceivably have aggravated his knee 
problem."  

A June 1998 report of VA joints examination reflects that the 
examiner reviewed the veteran's claims file, including X-ray 
films from February 1947.  It was noted that the veteran 
reported experiencing trouble with one of his knees and being 
diagnosed with arthritis prior to service; however, he could 
not recall which knee or whether the diagnosis was infectious 
arthritis or traumatic arthritis.  X-ray studies of the 
veteran's knees showed moderate degenerative changes of both 
knees, including prominent narrowing of the medial, lateral, 
and patellofemoral compartments.  It was also noted that 
there were mild productive changes about the joint margins, 
chondral calcification was suspected, and there was anterior 
enthesopathy at the left patella as well as sclerosis at the 
posterior margin of the left proximal fibula.  The diagnoses 
included degenerative arthritis of both knee joints and 
marked valgus deformity of the right knee joint.  It was also 
noted that there was serious collateral ligamentous 
instability of the right knee joint and that the veteran had 
had a partial medial meniscectomy of the left knee.

Another undated statement from Dr. Lin is essentially 
identical to his prior statement but concludes that "it is 
at least as likely as not that [the veteran's] military duty 
aggravated his pre-service knee condition."

VA outpatient treatment records, dated from March 1997 to 
February 1999, show that the veteran underwent a left total 
knee replacement in September 1998.  These records include a 
December 1997 note that the veteran was upset about his 
military records from 1946 which described gonorrhea with 
swollen knee diagnosed as rheumatic arthritis.  The veteran 
felt certain that he did not have gonorrhea and was upset 
that this was on his record.  

During his September 1998 personal hearing at the RO, the 
veteran claimed that his pre-enlistment knee impairment was 
aggravated by his period of military service in the infantry.  
He recalled that, prior to military service, he had a flare-
up in his knee and was treated by Drs. Potter and Doria, who 
have since passed away.  The veteran was unable to remember 
the diagnosis for this knee impairment.  Thereafter, the 
flare-up resolved and he was examined and accepted into 
military service.  The veteran further recalled that he did 
not have problems with either of his knees during military 
service; however, he was diagnosed with rheumatoid arthritis 
within the first six months after discharge.  The veteran 
testified that his preexisting knee condition was aggravated 
during service due to the rigors of being an infantryman and 
sleeping in the foxholes in the winter.  He stated that the 
opinion of Dr. Lin was based on a medical history reported by 
him, rather than a review of his treatment records.  

A March 1999 report of VA joints examination reflects that 
the examiner reviewed the veteran claims file, including the 
November 1951 Board decision and statements from Dr. Lin.  
The examiner noted that the letter from Dr. Lin was not 
accurate and commented that the veteran "did indeed have a 
septic arthritis and that there was gonococcal etiology.  The 
description of "prosthetic pus" is quite well documented  
in the chart."  It is further noted that the letter from Dr. 
Tighe confirms the concept of a bacterial, septic arthritis.  
In the examiner's opinion, the most likely diagnosis is of 
septic arthritis due to gonococcal origin which probably came 
subsequent to the veteran's military service.  The examiner 
concluded that the veteran's knee problems were not caused or 
aggravated by his military service.


Analysis.  The Board agrees with the RO that the undated 
statements from Dr. Lin constitute new and material evidence 
to reopen the claim of service connection for arthritis, 
bilateral knees.  As noted above, Dr. Lin has opined that 
"[i]t is at least as likely as not that [the veteran's] 
infantry duty aggravated his pre-service knee condition."  
In short, competent medical evidence has been submitted which 
supports the veteran's contentions regarding the etiology of 
his current bilateral knee disorder.  No such evidence was on 
file at the time of the last prior denial.  Accordingly, the 
Board finds that Dr. Lin's statement bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It is new and material 
evidence pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the conclusion 
that new and material evidence has been submitted.  Pursuant 
to the holding of Elkins, supra, the Board must now determine 
whether the claim is well-grounded.

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

With respect to whether there are current manifestations of 
arthritis, bilateral knees, the Board notes that the June 
1998 report of VA examination included diagnoses of 
degenerative arthritis of both knee joints.  Thus, the first 
element of a well grounded claim, the existence of a current 
disability, has been satisfied.  With respect to the second 
element, namely evidence of in-service occurrence or 
aggravation of a disease or injury, or of a disease, eligible 
for presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period, the 
Board notes acute arthritis was diagnosed by VA in October 
1946, less than one year after the veteran's release from 
service.  Thus, the Board the second requirement of a well 
grounded claim is met.  Finally, in terms of medical evidence 
of a nexus between an in-service disease or injury and the 
current disability, there is Dr. Lin's statement that "[i]t 
is at least as likely as not that [the veteran's] infantry 
duty aggravated his pre-service knee condition."  Although 
that opinion is based upon the unverified history provided by 
the veteran, it reflects a medical determination of a 
competent expert; as such, it must constitute competent 
medical nexus evidence for the limited purpose of 
establishing whether there exists a well grounded claim.  
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

Since the veteran's claim is well-grounded, VA has a duty to 
assist him in the development of that claim.  To that end, 
the Board notes that considerable effort has been made by the 
RO to accumulate evidence pertinent to the veteran's claim.  
The Board is satisfied that, to the extent possible, all 
relevant facts have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. § 
5107(a).

In evaluating the claim on a de novo basis, the Board first 
wishes to emphasize that the standard of proof is different 
from those used above.

In essence, it is the responsibility of the Board to assemble 
and weigh the evidence.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1997).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran seeks service connection for 
arthritis of his knees.  He has acknowledged that he was 
treated for knee complaints prior to entry into service; 
however, he claims that presumptive service connection for 
arthritis is warranted because it was diagnosed within the 
first post-service year.  There is medical evidence of knee 
problems as a result of gonorrhea prior to enlistment.  There 
is also medical evidence, in the form of a March 1999 medical 
opinion, that the most likely diagnosis of the knee problems 
identified within a year of the veteran's release from 
service was septic arthritis due to gonococcal origin which 
probably came subsequent to the veteran's military service.  
Thus, whether the septic arthritis, which was manifest 9 
months after the veteran's release from service, was due to 
gonorrhea contracted prior to enlistment or to another 
episode of gonorrhea after discharge, the competent medical 
evidence demonstrates that the septic arthritis which was 
manifest within one year of the veteran's release from 
service was a complication of some other condition not 
related to service.  38 C.F.R. § 3.307(b).

With respect to whether the veteran's pre-existing knee 
pathology was aggravated by service, as claimed by the 
veteran and Dr. Lin; aggravation is characterized by an 
increase in the severity of the disability during service.  A 
finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 293 (1991).

The Board notes that the evidence of record which supports 
the veteran's claim that his knee impairment was aggravated 
by service consists of the post service report of 
hospitalization which notes a diagnosis of acute arthritis 9 
months after the veteran's separation from service.  Also in 
support of the veteran's contention of in-service aggravation 
are the conclusions and opinions contained in the undated 
statements from Dr. Lin who noted the veteran's reported 
history of knee treatment prior to enlistment and after 
separation as well as his period of active duty and 
essentially concluded that it was reasonable to believe that 
the veteran's current bilateral knee pathology was aggravated 
by his infantry duty.  Additionally, the veteran has recently 
claimed that his knee impairment became worse during service 
as a result of the rigors of being an infantryman and 
sleeping in foxholes in the winter.

Evidence against the conclusion that the veteran's current 
bilateral knee disability was aggravated during service 
includes his service medical records, the July 1948 letter 
from Dr. Tighe, and the opinion of the VA examiner contained 
in the March 1999 report of VA examination.  Specifically, 
the veteran's service medical records show that he had no 
musculoskeletal defects upon induction in June 1942 or 
separation in January 1946 and he sought no treatment for 
such complaints during his period of service.  The 1948 
letter from Dr. Tighe notes that, about ten years previously, 
the veteran had had great swelling of the right knee and 
moderate swelling of the right ankle accompanied by urethral 
discharge which was reported as being positive for gonorrhea.  
Similarly, although the March 1999 VA examiner concluded that 
the veteran contracted gonorrhea after separation from 
service; upon review of the veteran's claims file, including 
the statements from Dr. Lin and the 1948 letter from Dr. 
Tighe, he found that Dr. Tighe's letter supported the concept 
of a bacterial, septic arthritis, due to gonococcal origin.  
The March 1999 VA examiner concluded that the veteran's knee 
problems were not caused or aggravated by his military 
service.

The Board notes that there is no evidence in the record to 
show that Dr. Lin reviewed the veteran's claims file which, 
as previously stated, shows that the veteran underwent 
treatment for swelling of the right knee prior to enlistment, 
had no complaints or findings of knee impairment during 
service, and had treatment for right knee pain and swelling 
nine months after separation from service.  Dr. Lin did not 
have the benefit of this and other medical evidence contained 
in the claims file.  

Significantly, Dr. Lin's findings and opinions are 
contradicted by the findings and opinions of VA a examiner 
who reviewed the veteran's claims file and was thus familiar 
with his medical history.  As noted above, the March 1999 
report of VA examination reflects the examiner's opinion that 
the most likely diagnosis of the veteran's knee symptoms 
which were manifest in late 1946 was septic arthritis due to 
gonococcal origin which probably came subsequent to the 
veteran's military service.  The VA physician concluded that 
the veteran's knee problems were not caused or aggravated by 
his military service.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the VA 
examiner's opinion reflects an examination of the veteran and 
a full review of all the evidence of record, including the 
clinical records created when the veteran was in the military 
service.  In contrast, although the Dr. Lin has treated the 
veteran, the evidence does not show that his opinion is based 
on a review of the veteran's recorded medical history.  Thus, 
Dr. Lin's opinion as to the relationship between current 
symptoms and the veteran's military service are based on a 
medical history provided to him by the veteran many years 
after his discharge from service.  Accordingly, the Board 
finds that Dr. Lin's findings and opinions with respect to 
the veteran are based on a medical history which is 
incomplete; thus, his statements are of little probative 
value.  In this regard the Board notes that the Court has 
determined that medical opinions based on a history furnished 
by the veteran and unsupported by the clinical evidence are 
of low or limited probative value.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  The Court has further stated that, 
without a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  For 
these reasons, the VA examiner's opinion is given higher 
probative value.

While the evidence demonstrates that the veteran currently 
has a diagnosis of degenerative arthritis of both knee 
joints, he has not shown that this bilateral knee disability 
was incurred in or aggravated by service; therefore, service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  
Specifically, the competent medical evidence of record 
demonstrates that, inasmuch as his service records are silent 
with regard to musculoskeletal complaints or treatment, the 
veteran's pre-enlistment knee impairment was not aggravated 
during service.  Additionally, presumptive service connection 
for arthritis, based on such a diagnosis within the first 
post service year, is not warranted because it was a sequelae 
of gonorrhea which the veteran either contracted prior to 
enlistment or after discharge.  Moreover, no medical evidence 
supports the conclusion that the septic arthritis is related 
to the degenerative arthritis of both knees which was 
diagnosed many years after the veteran's period of active 
duty.  As noted above, the diagnosis of October 1946 was of 
acute arthritis (bacterial or septic arthritis according to 
the March 1999 VA physician) and X-rays of both knee in July 
1951 revealed that the bones and joints were intact without 
evidence of arthritic change.

In reaching this decision, the doctrine of reasonable doubt 
was considered but, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis, bilateral 
knees, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

